     Case: 1:19-cv-07868 Document #: 44 Filed: 02/05/21 Page 1 of 1 PageID #:410

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Christopher George Pable
                                        Plaintiff,
v.                                                        Case No.: 1:19−cv−07868
                                                          Honorable Elaine E. Bucklo
Chicago Transit Authority, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 5, 2021:


        MINUTE entry before the Honorable Heather K. McShain: This case has been
referred to Magistrate Judge McShain for discovery supervision and adjudication of
discovery motions [43]. The parties shall file a joint status report on or before 02/15/2021
that includes: (a) an update on the progress of discovery, including a detailed description
of what discovery has been completed and what discovery is outstanding; (b) a proposed
schedule for the completion of any outstanding discovery, including a proposed date for
the close of fact discovery to the extent that one has not already been set by the District
Judge; (c) whether expert discovery is anticipated; (d) the status of settlement discussions,
if any; and (e) any other issues the parties wish to bring to the Court's attention. Over
plaintiff's objection, defendant Chicago Transit Authority's motion for leave to file a
motion to compel that exceeds 15 pages in length [39] is granted. Defendant shall file its
motion to compel as a separate entry on the docket. Plaintiff's response, which may not
exceed twenty pages in length, is due 02/12/2021, and defendant's reply, which should be
as concise as possible, is due 02/19/2021. Mailed notice. (pk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
